Citation Nr: 0925856	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for carpal tunnel 
syndrome and familial tremors of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and A.M.



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The Veteran presented testimony before the Board in July 
2007.  The transcript has been obtained and associated with 
the claims folder.

In a November 2007 decision, the Board denied the claims of 
entitlement to service connection for tinnitus and carpal 
tunnel syndrome and familial tremors of the right hand.

The Veteran subsequently appealed the November 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in December 2008, vacated the Board's 
November 2007 decision and remanded the claims for further 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described hereinbelow.

Upon the directive of the Court, the Board finds that a 
remand is necessary in this matter in order to schedule the 
Veteran for VA examinations to determine the etiology of his 
tinnitus and carpal tunnel syndrome and familial tremors of 
the right hand. 

With regard to the claim of entitlement to service connection 
for tinnitus, the Veteran contends that he was exposed to 
loud engine noise from aircraft he repaired during military 
service.  

The service treatment records associated with the file are  
negative for any complaints, treatment or diagnosis of 
tinnitus.  Post-service, the first evidence of tinnitus is 
dated in 2005, some 50 years after the Veteran's discharge 
from service.   
Private medical records of Dr. LPD indicate a diagnosis of 
tinnitus in 2005.  Subsequent to the November 2007 Board 
decision, the Veteran has submitted a March 2009 private 
medical record from SEM, an audiologist.  This entry 
indicates the Veteran reported bilateral tinnitus beginning 
in military service in the 1950s while working on aircraft 
and being exposed to significant amounts of intense noise.  
SEM opined that although the Veteran's tinnitus was 
subjective in nature, he did feel that the Veteran's 
historical perspective would indeed be indicative of his 
ongoing tinnitus problems.

With regard to the claim of entitlement to service connection 
for carpal tunnel syndrome and familial tremors of the right 
hand, the Veteran contends that he injured his right hand 
during a fall in service.  

The service treatment records associated with the file are 
negative for any complaints, treatment or diagnosis of a 
right hand disorder.  Post-service, the first evidence of 
occasional numbness and tremors in his right hand is 
contained in VA medical records dated in August 2004.  

A private medical record of Dr. VDD stated the Veteran was 
diagnosed with carpal tunnel syndrome and familial tremors of 
the right hand in March 2005.  In July 2007, the Veteran 
testified before the Board that he blacked out while standing 
at parade rest and fell on his right hand.  Subsequent to the 
November 2007 Board decision, the Veteran has submitted a 
March 2009 private medical record of Dr. JAM wherein the 
Veteran was diagnosed with intention tremor of the right 
upper extremity, military-related.  Dr. JAM stated that he 
believed that the Veteran's intention tremor was related to 
his military service injury that occurred in 1951.  

Additionally, the Veteran submitted two statements from 
former fellow service members dated in October 2004, who 
stated that during service, the Veteran was hospitalized on 
base for a "nervous" condition/affliction which affected 
his right hand.

Under the VCAA, an examination is necessary if the evidence 
of record contains the following: (1) competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability and (2) the evidence 
indicates the disability or symptoms may be associated with 
the claimant's active military, naval, or air service, but 
(3) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (d).

Therefore, based on the above, and in light of the Court's 
Order, the medical evidence of record is insufficient for the 
Board to render a decision on the issues of entitlement to 
service connection for tinnitus and carpal tunnel syndrome 
and familial tremors of the right hand.  These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO should ensure that it provides the Veteran 
with notice that meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence from medical  care providers who 
have treated him for tinnitus and carpal 
tunnel syndrome and familial tremors of 
the right hand.  The RO/AMC should then 
obtain and associate with the claims file 
any records identified by the Veteran 
that are not already in the claims file.  
The RO/AMC should ensure that all VA 
medical treatment records are associated 
with the file. 

2.  The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, shall schedule the Veteran 
for VA examinations by physicians with 
the appropriate expertise.  The purpose 
of the examinations is to determine the 
etiology of the Veteran's tinnitus and 
carpel tunnel syndrome and familial 
tremors of the right hand. 

The following considerations will govern 
the examinations:

a.  The claims folder, including all 
medical records, the Veteran's service 
treatment records, and a copy of this 
remand, will be reviewed by the 
examiners.  The examiners must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further medical tests and studies.  
Any indicated consultations must be 
scheduled. 

c.  The examiners should indicate whether 
it is at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed tinnitus and/or 
carpal tunnel syndrome and familial 
tremors of the right hand are related to 
the Veteran's period of active military 
service on any basis, to include claimed 
exposure to jet engine noise and injury 
sustained to the right hand from falling.  

d.  In all conclusions, the examiners 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The examiners 
are to specifically address in his or her 
conclusions the issues contained in the 
purpose of the examinations, as noted 
above.  If the examiners are unable to 
render an opinion without resort to 
speculation, he or she should so state. 

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examinations, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.   It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
case should again be reviewed by the 
RO/AMC on the basis of the additional 
evidence and legal authority.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



